Matter of Schwartz v Handy (2014 NY Slip Op 07570)





Matter of Schwartz v Handy


2014 NY Slip Op 07570


Decided on November 6, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 6, 2014

Mazzarelli, J.P., Acosta, DeGrasse, Clark, JJ.


13392 107858/11

[*1] In re John Schwartz, Petitioner-Appellant,
vEdna Wells Handy, etc., et al., Respondents-Respondents.


Law Office of Kevin P. Sheerin, Mineola (Kevin P. Sheerin of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth I. Freedman of counsel), for respondents.

Judgment, Supreme Court, New York County (Eileen A. Rakower, J.), entered on or about December 19, 2011, granting respondents' cross motion to dismiss the petition to annul the determination of respondent New York City Civil Service Commission, which denied petitioner's request for an adjustment of his seniority date from February 13, 1997 to August 8, 1994, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The record establishes that petitioner suffered "actual, concrete injury" (Matter of Best Payphones, Inc. v Department of Info. Tech. & Telecom. of City of N.Y., 5 NY3d 30, 34 [2005]) no later than December 8, 2010, when he was unequivocally informed of the determination that his seniority date was February 13, 1997. Accordingly, the petition, filed in July 2011, was untimely (CPLR 217).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 6, 2014
CLERK